Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The IDS, filed November 20, 2020 and August 12, 2020, have been considered.
Claim 1, filed August 12, 2020, is examined on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10769159. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claim is directed to an embodiment of the instant invention.
16991791
U.S. Patent No. 10769159
1. A method for using historic electronic communications in enhancing transactional metrics related to a transactional platform, the method comprising: accessing a time period of historic electronic communications data for an organization, the historic electronic communications data comprising a plurality of messages; filtering, by processing circuitry, the plurality of messages to remove a subset of irrelevant messages; after filtering, analyzing, by the processing circuitry, body text of the plurality of messages to identify a subset of business-related messages; matching, by the processing circuitry, contents of a plurality of the subset of business-related messages to transaction data, wherein matching comprises applying a machine learning model to classify each of the subset of business-related messages as being trade related or not trade related, for each of the subset of business-related messages identified as being trade related, parsing at least body text to identify trade data, wherein the trade data comprises trade-related terminology, and querying a transaction data store using the trade data to identify one or more matching transaction records to a portion of the subset of business-related messages identified as being trade related; and merging a portion of the trade data with matched transaction data obtained from the transaction data store to generate a plurality of enhanced transactional data records.
1. A method for using historic electronic communications in enhancing transactional metrics related to a transactional platform, the method comprising: accessing a time period of historic electronic communications data for an organization, the historic electronic communications data comprising a plurality of messages; filtering, by processing circuitry, the plurality of messages to remove a subset of irrelevant messages, wherein the filtering produces a subset of relevant messages; fingerprinting, by the processing circuitry, each message of the subset of relevant messages to track communications between each sender-recipient(s) group of a plurality of sender-recipient(s) groups over time, wherein fingerprinting comprises producing unique identifiers for each sender-recipient(s) group, aggregating occurrences of contact per time period of a plurality of time periods, identifying a plurality of sender-recipient(s) groups demonstrating weak relationship behavior based upon the aggregated occurrences of contact, removing, from the subset of relevant messages, one or more messages having one of the plurality of sender-recipient(s) groups demonstrating weak relationship behavior, and storing the aggregated occurrences in a communications data structure; after filtering, analyzing, by the processing circuitry, body text of a plurality messages in the subset of relevant messages to identify a subset of business-related messages containing business-related content; matching, by the processing circuitry, contents of a plurality of the subset of business-related messages to transaction data, wherein matching comprises applying a machine learning model to classify each of the subset of business-related messages as being trade related or not trade related, wherein the trade related messages of the subset of business-related messages contain content associated with trading transactions, for each of the subset of business-related messages identified as being trade related, parsing at least body text to identify trade data, wherein the trade data comprises trade-related terminology, and querying a transaction data store using the trade data to identify one or more matching transaction records to a portion of the subset of business-related messages identified as being trade related; and merging a portion of the trade data with matched transaction data obtained from the transaction data store to generate a plurality of enhanced transactional data records.


BASIS FOR OBVIOUS TYPE DOUBLE PATENTING REJECTION
It is noted that the instant claim does not recite the limitation of “fingerprinting, by the processing circuitry, each message of the subset of relevant messages to track communications between each sender-recipient(s) group of a plurality of sender-recipient(s) groups over time, wherein fingerprinting comprises producing unique identifiers for each sender-recipient(s) group, aggregating occurrences of contact per time period of a plurality of time periods, identifying a plurality of sender-recipient(s) groups demonstrating weak relationship behavior based upon the aggregated occurrences of contact, removing, from the subset of relevant messages, one or more messages having one of the plurality of sender-recipient(s) groups demonstrating weak relationship behavior, and storing the aggregated occurrences in a communications data structure” as in the allowed claim.  However, the allowed claim is directed to an embodiment of the broader instant claim.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to use the method of the U.S. Patent No. 10769159 to achieve the same expected results.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, line 5, recites “a subset of irrelevant messages” wherein the claim is not clear as to the criteria being utilized to ascertain messages as being relevant or irrelevant.
Claim 1, lines 7-8, recites “after filtering, analyzing, by the processing circuitry, body text of the plurality of messages to identify a subset of business-related messages” wherein the claim is not clear as to whether the “analyzing” is applied to the removed subset of irrelevant messages or the messages that remained.
Due to the vague and indefinite issue, the claimed invention has been attributed with the broadest reasonably interpretation (BRI).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim hereafter, US 2012/0239650 A1) in view of Cook et al. (Cook hereafter, US 7,882,153 B1).
Claim 1, Kim discloses a a method for using historic electronic communications in enhancing transactional metrics related to a transactional platform, the method comprising: 
accessing a time period of historic electronic communications data for an organization, the historic electronic communications data comprising a plurality of messages ([0062], e.g.  receiving a plurality of messages); 
filtering, by processing circuitry, the plurality of messages to remove a subset of irrelevant messages ([0020], e.g. the messages can be filtered to separate out any messages that are not appropriate for further evaluation. The preliminary filtering can be used to remove or exclude a variety of message types. One option can be to remove messages that originate from a domain and/or identifier that is known to be not desired. Such a domain and/or identifier could be a known source of spam, or a known source of explicit or adult material); 
after filtering, analyzing, by the processing circuitry, body text of the plurality of messages to identify a subset of business-related messages ([0033], e.g.  the message can be analyzed to determine if it can be added to a cluster); 
matching, by the processing circuitry, contents of a plurality of the subset of business-related messages to transaction data ([0036], e.g. even though a message may only match three tokens from a cluster token vector, if the terms are sufficiently unusual, the TFIDF weights for the terms could result in the message having a high score relative to the cluster. By contrast, if a cluster token vector contains terms that are more common, a message may need to match a greater number of terms to achieve a high score relative to the cluster), wherein matching comprises 
applying a machine learning model to classify each of the subset of business-related messages as being trade related or not trade related, 
for each of the subset of business-related messages identified as being trade related, parsing at least body text to identify data ([0050], e.g. The message can be parsed 320 to form a message token vector. A cluster token vector can be determined 330 for a message cluster. A similarity score can be calculated 340 for the message relative to the message cluster), and
querying a transaction data store using the trade data to identify one or more matching transaction records to a portion of the subset of business-related messages identified as being trade related ([0050], e.g. a method is provided for providing a message cluster in response to a search query); and merging a portion of the data with matched transaction data obtained from the transaction data store to generate a plurality of enhanced transactional data records ([0050], e.g. A similarity score can be calculated 340 for the message relative to the message cluster. The message can be added 350 to the message cluster based on the similarity score being greater than a threshold value).  It is noted that adding to a cluster has been interpreted as merging.
However, Kim does not disclose the clustering as directed to message comprising trade data.  Cook discloses a method for electronic messaging of trade data wherein Electronic Data Interchange (EDI) define elements for trade data messaging (column 1, lines 27-36).  Cook disclose an invention to address the need in the art wherein many businesses lack the financial overhead, manpower, and/or inclination to successfully adopt EDI standards (column 1, lines 34-35).  One of ordinary skill in the art at the time of the invention would have been motivated by Cook to improve the method of Kim to address the need in the art.  Therefore, it would have been obvious to one ordinary skill in the art to use the method of Kim as applied to the trade data messages of Cook.
CONCLUSION
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152